NO. 07-02-0094-CR

                                  IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                     FEBRUARY14, 2003

                            ______________________________


                           STANLEY CARL BAZOR, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

               FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 14,044-A; HONORABLE DAVID GLEASON, JUDGE

                           _______________________________

Before JOHNSON, C.J. and REAVIS, J. and BOYD, S.J.*


                                   MEMORANDUM OPINION1


      Pursuant to a plea of guilty, appellant Stanley Carl Bazor was convicted of

manslaughter and punishment was assessed at 20 years confinement. By two points of


      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      1
          Tex. R. App. P. 47.4.
error, appellant asserts the trial court abused its discretion and he was denied effective

assistance of counsel. Based upon the rationale expressed herein, we dismiss for want

of jurisdiction.


       Although appellant was charged with murder for allegedly attempting to commit

suicide by driving his vehicle head on into another vehicle and killing the driver of the other

vehicle, he instead plead guilty to the lesser included offense of manslaughter.             A

suppression hearing was held on appellant’s amended motion to suppress to determine

the admissibility of, among other items, (1) statements made by him to medical staff

personnel at the Pavilion and (2) a suicide note found in his vehicle after the accident. The

motion was denied and appellant was convicted and sentenced on January 17, 2002.

Following his conviction, he filed two letters, one on January 23, and one on February 14,

2002, expressing a desire to appeal and inquiring whether counsel had been appointed.

These letters constitute a sufficient general notice of appeal. Tex. R. App. P. 25.2(b)(2).


       Initially we must address the State’s contention that we do not have jurisdiction to

entertain this appeal. The State argues that pursuant to a plea bargain appellant agreed

to plead guilty to manslaughter for a recommendation of punishment of 20 years

confinement, and that because the sentence did not exceed that imposed, appellant’s

general notice of appeal does not satisfy the requirements of former Rule 25.2(b)(3) of the




                                              2
Texas Rules of Appellate Procedure.2 Compliance with the procedure set out in Rule

25.2(b)(3) is necessary to invoke our jurisdiction over an appeal. White v. State, 61

S.W.3d 424, 427-28 (Tex.Cr.App. 2001).


       In his brief, appellant asserts that he was granted permission to appeal by the trial

court. However, nothing in the record indicates that permission was granted.3 To the

contrary, during the plea proceeding the trial court explained the following to appellant:


       Court: I don’t have to follow any agreement that you and [defense counsel]
       have made with the State, but if there is a plea agreement, and if I do choose
       to follow that agreement, then you won’t be permitted to appeal to any higher
       court. Do you understand that, too?


Appellant responded affirmatively.      After he was found guilty of manslaughter and

sentenced, the court again explained:


       There is no right of appeal since the plea agreement was accepted, except
       for those matters–those pretrial matters which were ruled adversely to you.
       Do you wish to waive your right to appeal?
       Defendant: Yes.




       2
        Rule 25.2 was amended by the Texas Court of Criminal Appeals and became
effective on January 1, 2003.
       3
        We have not overlooked the recent decision of the Court of Criminal Appeals which
holds that a defendant who timely files a general notice of appeal may amend his notice
to correct a defect or omission at any time prior to filing his brief. Bayless v. State, 91
S.W.3d 801 (2002). Here, however, because appellant’s brief was filed in April 2002, his
appeal is governed by former Rule 25.2(b)(3).

                                             3
       On February 28, 2002, after appellant had filed two letters with the trial court

expressing a desire to appeal, the court signed an order appointing counsel on appeal.

However, appointment of appellate counsel does not constitute implied permission to

appeal. See Lyon v. State, 872 S.W.2d 732, 736 (Tex.Cr.App. 1994), cert. denied, 512

U.S. 1209, 114 S.Ct. 2684, 129 L.Ed.2d 816 (1994) (holding that an order granting a free

statement of facts did not constitute implied permission to appeal); see also Hutchins v.

State, 887 S.W.2d 207, 210 (Tex.App.–Austin 1994, pet. ref’d) (holding that an order

appointing counsel did not constitute an implied grant of permission to appeal). Thus, we

agree with the State that appellant’s general notice of appeal did not invoke our jurisdiction.


       Accordingly, the appeal is dismissed for want of jurisdiction.


                                           Don H. Reavis
                                             Justice
Do not publish.




                                              4